1. Where the defendant was indicted and convicted on the charge of selling intoxicating liquors, the conviction was not unauthorized on testimony for the State that the witness "purchased" certain whisky from the accused, without testifying as to the consideration paid, whether in money or other thing of value. Proof that the witness "purchased" whisky from the defendant, though the consideration be undisclosed, is "sufficient to import a valuable consideration." Grimes v. State, 32 Ga. App. 541
(123 S.E. 918). This is true whether or not the indictment alleges, with reference to the sale, that it was for a valuable consideration.
2. Though the evidence, which was direct, was in sharp conflict, the jury found adversely to the accused, and this court is powerless to interfere.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                        DECIDED JANUARY 18, 1940. *Page 587